1
2
3
4
5
6                           UNITED STATES DISTRICT COURT
7                         SOUTHERN DISTRICT OF CALIFORNIA
8
9                                                         Case No.: 3:19-cv-00332-MMA-MSB
     STEVEN WAYNE BONILLA
10
     CDCR #J-48500,                                       ORDER DISMISSING CIVIL
11                                       Plaintiff,       ACTION FOR FAILURE TO PAY
                                                          FILING FEES REQUIRED BY
12                        vs.                             28 U.S.C. § 1914(a)
13
     JUDGE ANTHONY J. BATTAGLIA, et
14   al.,
15                                    Defendants.
16
17
18
19         Plaintiff Steven Wayne Bonilla, currently incarcerated at San Quentin State Prison
20   (“SQ”) located in San Quentin, California, and proceeding pro se, has filed a civil action.
21   See Doc. No. 1.
22   I.    Failure to Pay Filing Fee or Request IFP Status
23         All parties instituting any civil action, suit or proceeding in a district court of the
24   United States, except an application for writ of habeas corpus, must pay a filing fee of
25   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
26   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
27   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.


                                                      1
                                                                               3:19-cv-00332-MMA-MSB
1    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, the Prison Litigation Reform Act’s
2    (“PLRA”) amendments to § 1915 require that every prisoner who is granted leave to
3    proceed IFP must pay the entire fee in “increments” or “installments,” Bruce v. Samuels,
4    __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th
5    Cir. 2015), and regardless of whether their action is ultimately dismissed. See 28 U.S.C.
6    § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
7          Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
8    of fees to submit an affidavit that includes a statement of all assets possessed and
9    demonstrates an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
10   Cir. 2015). In support of this affidavit, prisoners must also submit a “certified copy of
11   the trust fund account statement (or institutional equivalent) for ... the 6-month period
12   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v.
13   King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account statement,
14   the Court assesses an initial payment of 20% of (a) the average monthly deposits in the
15   account for the past six months, or (b) the average monthly balance in the account for the
16   past six months, whichever is greater, unless the prisoner has no assets. See 28 U.S.C.
17   § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner then
18   collects subsequent payments, assessed at 20% of the preceding month’s income, in any
19   month in which his account exceeds $10, and forwards those payments to the Court until
20   the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
21         Plaintiff did not pay the filing fee required to commence a civil action, nor has he
22   filed a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)(1) and (2). For this
23   procedural reason alone, his case cannot proceed. See 28 U.S.C. § 1914(a); Andrews, 493
24   F.3d at 1051. And while the Court would typically grant him leave to file an IFP Motion,
25   Plaintiff has abused that privilege and is precluded from doing so by 28 U.S.C. § 1915(g)
26   unless he claims to face “imminent danger of serious physical injury” at the time of
27   filing. See Andrews v. Cervantes, 493 F.3d 1047, 1051-52 (9th Cir. 2007) (noting


                                                   2
                                                                             3:19-cv-00332-MMA-MSB
1    § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation that the
2    prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”). He
3    makes no such allegations here. See In re Steven Bonilla, 2012 WL 216401, at *1 (N.D.
4    Cal. Jan. 24, 2012) (noting Plaintiff’s litigation history in the Northern District of
5    California, including the dismissal of 34 pro se civil rights actions between June 1 and
6    October 31, 2011 alone, which were dismissed “because the allegations in [his]
7    complaints d[id] not state a claim for relief under § 1983.”); id. at *3 n.1 (“The Court
8    recently informed Plaintiff that, in accordance with 28 U.S.C. § 1915(g), he no longer
9    qualifies to proceed in forma pauperis in any civil rights action.” (citing In re Steven
10   Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at 6:23-7:19.)).1
11   III.           Conclusion and Order
12                  For the reasons explained, the Court DISMISSES this civil action based on
13   Plaintiff’s failure to pay the $400 civil filing and administrative fee required by 28 U.S.C.
14   § 1914(a), and CERTIFIES that an IFP appeal in this case would not be taken in good
15   faith pursuant to 28 U.S.C. § 1915(a)(3). The Court DIRECTS the Clerk of the Court to
16   enter judgment accordingly and close the case.
17                  IT IS SO ORDERED.
18   DATE: February 20, 2019                                             _______________________________________
                                                                         HON. MICHAEL M. ANELLO
19
                                                                         United States District Judge
20
21                                                                    

22   1
       In fact, the Court takes judicial notice that over the course of the last 18 years, Plaintiff has filed more
     than 1,100 separate civil rights actions and habeas corpus petitions, several recently in the Southern
23   District of California, but the vast majority of which in the Northern District of California, where
24   Alameda County is situated, where he was convicted by a jury of first degree murder with special
     circumstances and sentenced to death in 1992, and where he remains incarcerated. See People v.
25   Bonilla, 41 Cal. 4th 313 (2007);
     https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=42b7617aedac4330bbf2ca0daeeafeb0
26   (last visited Feb. 20, 2019); Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (Courts “may take
     notice of proceedings in other courts, both within and without the federal judicial system, if those
27   proceedings have a direct relation to matters at issue.”) (internal citation and quotations omitted).


                                                                             3
                                                                                                  3:19-cv-00332-MMA-MSB
